Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Okuzumi (WO 2015/174092 A1 using US 20170052617 as USA equivalent) in view of Diamond (US 20150004912) .
Regarding claim 1 Okuzumi teach an input device (fig.3) comprising: 
a capacitive type touch panel ([0052] Panel 15 is a display panel that includes a touch operable display, that is, a touch panel. The touch panel of in panel 15 is, for example, of a capacitive type); 
a knob (fig. 3, item 20) provided on the touch panel (fig.3, touch panel of in panel 15); and 
a control device (fig. 6, item 52 ,also [0079] This configuration can be implemented by a CPU and a memory of any computer) for detecting input (fig. 6, item 64) to the touch panel and also controlling display of information on a display integral with the touch panel ([0072] Control unit 52 performs, e.g. a car audio function, a car navigation function, and a function of the temperature adjusting interface in display device 100. 
wherein the knob includes: 
a hold portion (fig. 5. Item 22) made of a conductor and to be operated by a user ([0062]); and 
a conductive portion (fig. 5, item 28) that is electrically connectable to the hold portion and is mounted on the hold portion, and that is in contact with the touch panel to cause a change of capacitance of the touch panel ([0062] Dial type operation unit 22, connecting unit 28, and rotation transmitting unit 26 are made of conductive material, such as metal or conductive resin. Dial type operation unit 22 and rotation transmitting unit 26 may be made of the same material or may be made of different material. Since dial type operation unit 22 and rotation transmitting unit 26 are made of conductive material, and are electrically connected to each other. Thus, when the operator contacts dial type operation unit 22, electric charges concentrate to rotation transmitting unit 26 similarly to a tip end of a fingertip. Thus, the sensor of panel 15 detects the position of rotation transmitting unit 26. Furthermore, since rotation transmitting unit 26 rotates in conjunction with a rotating operation performed to dial type operation unit 22, the sensor 
the control device includes: 
([0062] processing circuitry to  detecting the capacitance of the touch panel as a signal value (Since dial type operation unit 22 and rotation transmitting unit 26 are made of conductive material, and are electrically connected to each other. Thus, when the operator contacts dial type operation unit 22, electric charges concentrate to rotation transmitting unit 26 similarly to a tip end of a fingertip. Thus, the sensor of panel 15 detects the position of rotation transmitting unit 26. Furthermore, since rotation transmitting unit 26 rotates in conjunction with a rotating operation performed to dial type operation unit 22, the sensor of panel 15 detects the position corresponding to the rotating operation. Rotation transmitting unit 26 thus transmits, to panel 15, an operation performed by the operator to dial type operation unit 22 at a position distant from surface 16 of panel 15. That is, rotation transmitting unit 26 transmits, to panel 15, an operation performed by the operator to dial type operation unit 22 at a position distant from attachment surface 38 of housing 34 also see [0118]); and 
determine whether or not a confirmation operation on the touch panel by using the knob has been inputted on a basis of a change of the signal value resulting from contact of the conductive portion ([0124] Control unit 52 may control whether or not a push 
Okuzumi does not expressly teach conductive portion in in direct contact with touch panel.
However Diamond teach conductive portion in in direct contact with touch panel ([0069] FIGS. 4 and 5A-5E illustrate an exemplary embodiment where the first device 300 of Example 1 is in physical contact with a touch screen 364 of a second device 360 … Notably the conductive flat portion 324 is in direct contact with the flat touch screen 365, which permits the second device 360 to detect the first device 300. In other words, the touch screen 364 serves as a sensing component for the second device 360).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Okuzumi in light of Diamond teaching so that it may include conductive portion in in direct contact with touch panel.

The motivation is to provide a method to facilitate data transfer between a first device and second device.
claim 2 Okuzumi teach wherein the processing circuitry  (fig. 6, ) acquires rotatable knob ([0062] ) touch signal values each indicating that a finger of the user is touching the knob, and determines that the confirmation operation has been inputted when the knob touch signal values acquired

Okuzumi does not expressly teach knob whose conductive portion is in direct contact with the touch panel.
However diamond teach knob whose conductive portion is in direct contact with the touch panel ([0069] FIGS. 4 and 5A-5E illustrate an exemplary embodiment where the first device 300 of Example 1 is in physical contact with a touch screen 364 of a second device 360 … Notably the conductive flat portion 324 is in direct contact with the flat touch screen 365, which permits the second device 360 to detect the first device 300. In other words, the touch screen 364 serves as a sensing component for the second device 360).
Regarding claim 3 Okuzumi teach wherein the processing circuitry acquires knob touch signal values each indicating that a finger of the user is touching the knob, and determines that the confirmation operation has been inputted when the knob touch signal values acquired from the signal value detecting unit undergo a change satisfying a predetermined condition (fig. 6, [0052] [0124] [0127] [0128]).
Regarding claim 4 Okuzumi teach wherein the processing circuitry controlsit is determined that the confirmation operation has been inputted, the processing circuitry determines whether or not to confirm a  (fig. 6, [0052] [0124] [0127] [0128]).

Regarding claim 5 Okuzumi teach wherein when acquiring second touch information and second nontouch information a predetermined number of times within a predetermined second time period after acquiring the first nontouch information, the processing circuitry determines that the confirmation operation has been inputted (fig. 6, [0052] [0124] [0127] [0128]).

Regarding claim 6 Okuzumi teach wherein the processing circuitry controls display of information on the display, the processing circuitry determines whether or not the confirmation operation has been inputted on a basis of both the number of times that second touch information items and second nontouch information items are acquired within a predetermined second time period after acquiring the first nontouch information, and a time interval from when one of the second nontouch information items is acquired to when a temporally next one of the second touch information items is acquired, and also generates information indicating a result of the determination , and the processing circuitry controls display on the display on a basis of the information generated (fig. 6, [0052] [0124] [0127] [0128]).

Regarding claim 7 Okuzumi teach wherein the processing acquires knob touch signal values each indicating that a finger of the user is touching the knob, and determines that the confirmation operation has been inputted when the knob touch signal values  (fig. 6, [0052] [0124] [0127] [0128]).

Regarding claim 8 Okuzumi teach wherein the conductive portion includes a first conductive portion (fig. 5, item 28) mounted on the hold portion (fig. 5, item 22) and being in contact with the touch panel (fig. 5, item 15 [0062]), and 
at least one second conductive portion (fig. 5, item 26 or item 32)  mounted on a supporting portion (fig. 5, item 30, 84) contained in the hold portion, as the hold portion is push-operated, the supporting portion moves and the second conductive portion away from the touch panel comes into contact with the touch panel ([0064]-[0067]) , and 
when the at least one second conductive portion comes into contact with the touch panel ([0064]-[0067]), and, as a result, the number of the knob touch signal values acquired increases by one or more, the processing circuitry determines that the confirmation operation has been inputted ([0076] also fig. 6, [0052] [0124] [0127] [0128]). 

Regarding claim 9 Okuzumi teach wherein the conductive portion includes a first conductive portion mounted on the hold portion and being in contact with the touch panel (fig. 5, item 15 [0062]), and 
at least one second conductive portion mounted on a supporting portion contained in the hold portion, as the hold portion is push-operated, the supporting portion moves and the second conductive portion in contact with the touch panel ([0064]-[0067]) moves away from the touch panel, and 
processing circuitry determines that the confirmation operation has been inputted ([0117] also fig. 6).

Regarding claim 10 Okuzumi teach wherein the conductive portion is made of an elastically deformable material ([0067] [0117]), and the processing circuitry determines that the confirmation BIRCI L STEWART. KOLASCII & BIRCI L 1llMKM/MKM'a\ dApplication No.: NEWDocket No.: 1 163-1630PUSl Page 8 of 10operation has been inputted when an area of a surface on which the knob touch signal values acquired



Regarding claim 11 Okuzumi teach wherein when a signal value indicating that a finger of the user is touching the touch panel and touch position coordinates of the finger on the touch panel are acquired processing circuitry determines that the confirmation operation has been inputted ([0052] [0124] [0127] [0128]). 

Regarding claim 12 Okuzumi teach wherein when a knob touch signal value indicating that a finger of the user is touching the knob, contact position coordinates of the conductive portion on the touch panel, a signal value indicating that a finger of the user is touching the touch panel, and touch position coordinates of the finger on the touch panel are acquired processing circuitry determines that the confirmation operation has been inputted (fig. 6, [0052] [0124] [0127] [0128]).
claim 13 the limitations are like claim 1 so rejected same way.

Regarding claim 14 the limitations are like claim 1 so rejected same way.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Samasaki et al. US 20040155863.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625